DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed August 15, 2022 with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.  Specifically, amendments made to the current set of claims have changed the scope of the claimed invention in such a way that the previous combination of prior art references no longer read upon the claimed invention.
On page 10 of the Remarks section as indicated by the page number at the bottom of each page, Applicant summarizes the amendments made to the current set of claims.
On pages 11-13, Applicant argues against the previous combination of references, specifically previous primary reference Al-Hamouz et al., (“Al-Hamouz”, US 2016/0016821), and previous secondary reference Yeager et al., (“Yeager”, US 2008/0203012).   The Examiner finds Applicant’s remarks persuasive on page 12 regarding Yeager and Al-Hamouz that these references do not disclose the “connectivity of the currently claimed cross-linked polymers (IV) and (V)” as now currently claimed in independent claim 1.  The Examiner notes that none of the references cited describe the specific attachments of the monomers together to form the polymers (IV) and (V) as claimed.  Thus, the Examiner has withdrawn the previous prior art rejection.
However, upon further review, the Examiner notes that the formulas (IV) and (V) incorporated into independent Claim 1, while recited in the instant Specification on pages 19 & 20, each introduce issues that constitute new matter.  The Examiner elaborates here, stating that Formula (IV) and (V) each retain the R1-R9 components recited earlier in Claim 1 regarding the various monomers therein.  However, reviewing the formulas shown on pages 19 & 20, the Examiner notes that there are no R1-R9 components here because these formulas explicitly use only hydrogen as the component for each of R1-R9.   As a result, the formulas (IV) and (V) introduced here are broader since they have R1-R9 each which have been recited to have more components then hydrogen in the claims.  Thus, the claim is broader than what appears to be supported in the instant Specification and is rejected for introducing new matter.  
The Examiner accepts the change of m1, m2, m3, m4, and m5 to solely m and n because they are bounded by the same numbers, 2 and 3, as recited for m and n earlier in the claim and on pages 19 & 20 of the instant Specification.
Specification
The abstract of the disclosure is objected to because the first sentence and second sentences are missing a verb with the subject.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites newly added Formula (IV) and (V) which each retain the R1-R9 components recited earlier in Claim 1 regarding the various monomers therein.  However, reviewing the formulas shown on pages 19 & 20, the Examiner notes that there are no R1-R9 components here because these formulas explicitly use only hydrogen as the component for each of R1-R9.   As a result, the formulas (IV) and (V) introduced here are broader since they have R1-R9 each which have been recited to have more components then hydrogen in the claims.  Thus, the claim is broader than what appears to be supported in the instant Specification and is rejected for introducing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites asterisks * in Formula (IV) at each terminus of the full monomer but these asterisks * are not defined in the claim, making them unclear as to what they represent or what purpose they serve.  According to page 19 of the instant Specification, each “*” represents an amino site of an additional melamine ring.  Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  After withdrawing the previous prior art rejection for the reasons stated above, the Examiner conducted further searching and consideration of the relevant fields of endeavor.  After doing so, the Examiner has determined that Claim 1 would be allowable over the most relevant prior art including previous primary reference Al-Hamouz et al., (“Al-Hamouz”, US 2016/0016821), and previous secondary reference Yeager et al., (“Yeager”, US 2008/0203012) because newly added Formulas (IV) and (V) are not disclosed by these references, and there is no obvious reason to modify and/or combine to arrive at these claimed formulas.   The Examiner makes this determination based on the Formulas (IV) and (V) recited in the instant Specification, since the recited Formulas (IV) and (V) in Claim 1 contains additional new matter for which Claim 1 and its dependent claims have been rejected under 112(a), absent any amendments made to correct this issue.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779